     Case 2:20-cv-00915-DMG-JPR Document 15 Filed 06/17/20 Page 1 of 2 Page ID #:50




1
      Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
2     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
3     21550 Oxnard St. Suite 780,
      Woodland Hills, CA 91367
4
      Phone: 877-206-4741
5     Fax: 866-633-0228
6
      tfriedman@toddflaw.com
      abacon@ toddflaw.com
7     Attorneys for Plaintiff
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10                                         Case No.
       BRENNAN LANDY, individually       ) 2:20-cv-00915
11
       and on behalf of all others       )
12     similarly situated,               ) NOTICE OF VOLUNTARY
13
       Plaintiff,                        ) DISMISSAL OF ACTION WITH
       v.                                ) PREJUDICE AS TO PLAINTIFF
14     LEADPOINT, INC., and DOES 1       ) AND WITHOUT PREJUDICE AS
15     through 10, inclusive,            ) TO THE PUTATIVE CLASS.
       Defendants.                       )
16
                                         )
17                                       )
18
      NOW COMES THE PLAINTIFFs by and through their attorneys to respectfully
19
      move this Honorable Court to dismiss this matter with prejudice as to plaintiff
20
      and without prejudice as to the class. No Defendant has filed either an answer or
21
      a motion for summary judgment at this time, and no Court order is necessary
22
      pursuant         to         the               Fed.          R.       Civ.      P.
23
      Respectfully submitted this 17th Day of June, 2020,
24

25                                            By: s/Adrian R. Bacon Esq.
26
                                                   Adrian R. Bacon
                                                 Attorney for Plaintiff
27

28




                                        Notice of Dismissal - 1
     Case 2:20-cv-00915-DMG-JPR Document 15 Filed 06/17/20 Page 2 of 2 Page ID #:51




1                              CERTIFICATE OF SERVICE
2
      Filed electronically on June 17, 2020 2019, with:
3

4     United States District Court CM/ECF system
5
      Notification sent electronically on June 17, 2020, to:
6

7
      To the Honorable Court, all parties and their Counsel of Record

8

9                                             By: s/Adrian R. Bacon Esq.
                                                   Adrian R. Bacon
10
                                                   Attorney for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                        Notice of Dismissal - 2
